EXHIBIT 10.12
 
[Form of]
CHANGE OF CONTROL AGREEMENT
(For Executive Officers, other than the CEO)1
 
CHANGE OF CONTROL AGREEMENT (this “Agreement”), effective as of January 1, 2011
(the “Agreement Date”), between CenturyLink, Inc., a Louisiana corporation (the
“Company”), and ___________________ (the “Employee”).
 
W I T N E S S E T H:
 
WHEREAS, on December 31, 2010, the change of control agreement between the
Company and the Employee (the “Predecessor Agreement”) lapsed;
 
WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it is in the best interests of the Company and its shareholders to enter into a
replacement change of control agreement providing the Employee with benefits
substantially comparable to those previously afforded to the Employee under the
Predecessor Agreement, subject to a reduction of the amount of cash severance
payments payable under certain circumstances following a change of control of
the Company, a reduction of the period of time during which the Employee will
hold contingent severance rights following a change of control of the Company,
the elimination of certain tax “gross-up” rights, the elimination of certain
events or conditions triggering the payment of severance benefits, the addition
of certain restrictive covenants applicable to the Employee, and certain other
changes curtailing the Employee’s rights to receive severance benefits upon a
change of control of the Company, each on the terms and conditions provided
below; and
 
WHEREAS, the Board believes that this Agreement is reasonably designed to retain
the services of the Employee and to assure the full dedication of the Employee,
free from personal distraction, in the event of an actual or pending change of
control of the Company;
 
NOW, THEREFORE, the parties agree as follows:
 
ARTICLE I
CERTAIN DEFINITIONS
 

 
1.1           Affiliate.  “Affiliate” (and variants thereof) shall mean a Person
that controls, or is controlled by, or is under common control with, another
specified Person, either directly or indirectly.
 
1.2           Beneficial Owner.  “Beneficial Owner” (and variants thereof), with
respect to a security, shall mean a Person who, directly or indirectly (through
any contract, understanding, relationship or otherwise), has or shares (i) the
power to vote, or direct the voting of, the security, or (ii) the power to
dispose of, or direct the disposition of, the security.
 
 

--------------------------------------------------------------------------------

 
1 The form of agreement for Legacy CenturyLink executives with predecessor
agreements with CenturyLink varies slightly from the form of agreement for
Legacy Embarq executives.  See Article II below.
 
 
 
 
 
 
1.3           Business.  “Business” shall mean, as of any particular date, the
business of (i) providing local or long distance voice, network access, Internet
access, data or video services, (ii) selling communications products in
connection with providing such services or (iii) providing any other material
services or selling any other material products then performed or sold by the
Company or its Affiliates.
 
1.4           Cause.  (a)  “Cause” shall mean the Employee’s (i) willful breach
of Section 4.1 or 4.2 of this Agreement; (ii) conviction of, or plea of guilty
or nolo contendere to, a felony or other crime involving dishonesty or moral
turpitude; (iii) workplace conduct resulting in the payment of civil monetary
penalties or the incurrence of civil non-monetary penalties that will materially
restrict or prevent the Employee from discharging his obligations to the
Company; (iv) habitual intoxication during working hours or habitual abuse of or
addiction to a controlled substance; (v) material breach of the Company’s
insider trading, corporate ethics and compliance policies and programs or any
other Board-adopted policies applicable to management conduct; (vi)
participation in the public reporting of any information contained in any report
filed by the Company with the Securities and Exchange Commission that was
impacted by the Employee’s knowing or intentional fraudulent or illegal conduct;
or (vii) substantial, willful and repeated failure to perform duties as
instructed by or on behalf of the Board in writing.
 
(b)           The Employee’s employment shall not be deemed terminated for Cause
unless the Company shall have delivered to the Employee a termination notice
with a copy of a resolution adopted by the affirmative vote of not less than
three-quarters of the entire Board at a meeting called partly or wholly for such
purpose (after reasonable notice is provided to the Employee and the Employee
has had an opportunity, with counsel, to be heard by the Board) finding that the
Employee should be terminated for Cause and specifying in reasonable detail the
grounds therefor.
 
(c)           No action or inaction shall be deemed the basis for Cause unless
the Employee is terminated therefor prior to the first anniversary of the date
on which such action or omission is first known to the Chief Executive Officer
of the Company.
 
1.5           Change of Control.  “Change of Control” shall mean:
 
(a)           the acquisition by any Person of Beneficial Ownership of 30% or
more of the outstanding shares of the Company’s Common Stock, $1.00 par value
per share (the “Common Stock”), or 30% or more of the combined voting power of
the Company’s then outstanding securities entitled to vote generally in the
election of directors; provided, however, that for purposes of this subsection
(a), the following acquisitions shall not constitute a Change of Control:
 
(i)           any acquisition (other than a Business Combination which
constitutes a Change of Control under Section 1.5(c) hereof) of Common Stock
directly from the Company,
 
(ii)           any acquisition of Common Stock by the Company or its
subsidiaries,
 
(iii)           any acquisition of Common Stock by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company, or
 
(iv)           any acquisition of Common Stock by any entity pursuant to a
Business Combination that does not constitute a Change of Control under Section
1.5(c) hereof; or
 
(b)           individuals who, as of the Agreement Date, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent to the Agreement Date whose election, or nomination for election by
the Company’s shareholders, was approved by a vote of at least two-thirds of the
directors then comprising the Incumbent Board shall be considered a member of
the Incumbent Board, unless such individual’s initial assumption of office
occurs as a result of an actual or threatened election contest with respect to
the election or removal of directors or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Incumbent
Board; or
 
(c)           consummation of a reorganization, share exchange, merger or
consolidation (including any such transaction involving any direct or indirect
subsidiary of the Company), or sale or other disposition of all or substantially
all of the assets of the Company (a “Business Combination”); provided, however,
that in no such case shall any such transaction constitute a Change of Control
if immediately following such Business Combination, constitute a Change of
Control if immediately following such Business Combination,
 
 
(i)           the individuals and entities who were the Beneficial Owners of the
Company’s outstanding common stock and the Company’s voting securities entitled
to vote generally in the election of directors immediately prior to such
Business Combination have direct or indirect Beneficial Ownership, respectively,
of more than 50% of the then outstanding shares of common stock, and more than
50% of the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors, of the Post-Transaction
Company (as defined in Section 1.13 hereof), and
 
(ii)           except to the extent that such ownership existed prior to the
Business Combination, no Person (excluding the Post-Transaction Company and any
employee benefit plan or related trust of the Company, the Post-Transaction
Company or any subsidiary of either corporation) Beneficially Owns, directly or
indirectly, 20% or more of the then outstanding shares of common stock of the
corporation resulting from such Business Combination or 20% or more of the
combined voting power of the then outstanding voting securities of such
corporation, and
 
(iii)           at least a majority of the members of the board of directors of
the Post-Transaction Company were members of the Incumbent Board at the time of
the execution of the initial agreement, or of the action of the Board, providing
for such Business Combination; or
 
(d)           approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.
 
1.6           Code.  “Code” shall mean the Internal Revenue Code of 1986, as
amended from time to time.
 
1.7           Confidential Information.  “Confidential Information” shall mean
any information, knowledge or data of any nature and in any form (including
information that is electronically transmitted or stored on any form of magnetic
or electronic storage media) that directly or indirectly relates to the past,
current or prospective business of the Company and its Affiliates, whether
generated by the Company, any of its Affiliates, or any of their respective
employees, officers, directors, representatives, consultants, agents or
independent contractors, and whether or not marked confidential, including
without limitation information relating to operations, products, services,
assets, liabilities, franchises, customers, financial condition, results of
operations, finances, prospects, strategies, business plans, budgets,
projections, pricing information, business acquisitions, joint ventures,
processes, research and development ideas, trade secrets, supplier lists,
supplier information, distribution and sales data, consultants’ reports,
marketing strategies, proprietary computer software, and internal notes and
memoranda relating to any of the foregoing; provided, however, that
“Confidential Information” shall not include any information that (i) is or
becomes generally available to the public other than as a result of a breach of
this Agreement, or (ii) is or becomes available to the Employee on a
non-confidential basis from a source other than the Company, its Affiliates or
their respective representatives, provided that such source is not known by the
Employee to have violated any confidentiality agreement with the Company in
connection with such disclosure.
 
1.8           Company.  “Company” shall mean CenturyLink, Inc. and shall include
any successor to or assignee of (whether direct or indirect, by purchase, share
exchange, merger, consolidation or otherwise) all or substantially all of the
assets or business of the Company that assumes and agrees to perform this
Agreement by operation of law or otherwise.
 
1.9           Disability.  “Disability” shall mean a condition that would
entitle the Employee to receive benefits under the long-term disability
insurance policy applicable to the Company’s officers at the time because the
Employee is totally disabled or partially disabled, as such terms are defined in
the policy then in effect.  If the Company has no long-term disability plan in
effect, “Disability” shall occur if (a) the Employee is rendered incapable
because of physical or mental illness of satisfactorily discharging his duties
and responsibilities to the Company for a period of 90 consecutive days, (b) a
duly qualified physician chosen by the Company and acceptable to the Employee or
his legal representatives so certifies in writing, and (c) the Board determines
that the Employee has become disabled.
 
1.10           Employment Term.  “Employment Term” shall mean the period
commencing on the date of a Change of Control and ending on the 18-month
anniversary of such date.
 
1.11           Good Reason.  “Good Reason” shall mean any of the following
events or conditions described in this Section 1.11, but only if the Employee
shall have provided written notice to the Company within 90 days of the initial
existence or occurrence of such event or condition and the Company shall have
failed to cure such event or condition within 30 days of its receipt of such
notice:
 
(a)           Any failure of the Company or its Affiliates to provide the
Employee with a position, authority, duties and responsibilities at least
commensurate in all material respects with the most significant of those held,
exercised and assigned at any time during the 180­-day period immediately
preceding the Change of Control.  The Employee’s position, authority, duties and
responsibilities after a Change of Control shall not be considered commensurate
in all material respects with the Employee’s position, authority, duties and
responsibilities prior to a Change of Control unless after the Change of Control
the Employee holds an equivalent position with, and exercises substantially
equivalent authority, duties and responsibilities on behalf of, either the
Post-Transaction Company or the Company;
 
(b)           The assignment to the Employee of any duties inconsistent in any
material respect with the Employee’s position (including status, offices, titles
and reporting requirements), authority, duties or responsibilities as
contemplated by Section 3.1(b) of this Agreement, or any other action that
results in a diminution in any material respect in such position, authority,
duties or responsibilities;
 
(c)           A reduction of the Employee’s base salary in effect as of the date
of the Change of Control without the Employee’s consent, except for
across-the-board salary reductions similarly affecting all or substantially all
similarly-situated officers of the Company and the Post-Transaction Company;
 
(d)           The Employee is advised of, manifests an awareness of, or becomes
aware of facts that would cause a reasonable person to inquire into any failure
in any material respect by the Company or its Affiliates to comply with any of
the provisions of this Agreement; or
 
(e)           Any directive requiring the Employee to be based at any office or
location other than as provided in Section 3.1(b)(ii) hereof or requiring the
Employee to travel on business to a substantially greater extent than required
immediately prior to the Change of Control.
 
1.12           Person.  “Person” shall mean a natural person or entity, and
shall also mean the group or syndicate created when two or more Persons act as a
syndicate or other group (including, without limitation, a partnership or
limited partnership) for the purpose of acquiring, holding, or disposing of a
security, except that “Person” shall not include an underwriter temporarily
holding a security pursuant to an offering of the security.
 
1.13           Post-Transaction Company.  Unless a Change of Control results
from a Business Combination (as defined in Section 1.5(c) hereof),
“Post-Transaction Company” shall mean the Company after the Change of
Control.  If a Change of Control results from a Business Combination,
“Post-Transaction Company” shall mean the corporation or other entity resulting
from the Business Combination unless, as a result of such Business Combination,
an ultimate parent entity controls such resulting entity, the Company or all or
substantially all of the Company’s assets either directly or indirectly, in
which case “Post-Transaction Company” shall mean such ultimate parent entity.
 
1.14           Specified Employee.  “Specified Employee” shall mean the Employee
if the Employee is a key employee under Treasury Regulations Section 1.409A-1(i)
because of final and binding action taken by the Board or its Compensation
Committee, or by operation of law or such regulation.
 
ARTICLE II
STATUS OF CHANGE OF CONTROL AGREEMENTS
 
[This Agreement supersedes the Predecessor Agreement and any and all other prior
agreements or arrangements between the Company and the Employee that provide for
severance benefits in the event of a Change of Control of the Company, as
defined therein, and is effective as of the Agreement Date for any Change of
Control of the Company occurring after such date; provided, however, that the
Employee shall continue to be entitled to severance benefits, if any, payable to
the Employee under the Predecessor Agreement or any other prior agreements or
arrangements between the Employee and the Company in connection with the change
of control of the Company as a result of its business combination with Embarq
Corporation effected on July 1, 2009 (subject to any waiver of benefits under
such agreements or arrangements furnished in writing by the Employee to the
Company).] [PARAGRAPH Applicable to Legacy CenturyLink Executives]
 
[This Agreement supersedes any and all prior agreements or arrangements between
the Company and the Employee that provide for severance benefits in the event of
a Change of Control of the Company, as defined therein, and is effective as of
the Agreement Date for any Change of Control of the Company occurring after such
date; provided, however, that the Employee shall continue to be entitled to
severance benefits, if any, payable to the Employee under any prior agreements
or arrangements between the Employee and either the Company or Embarq
Corporation in connection with the change of control of either such company as a
result of their business combination effected on July 1, 2009 (subject to (i)
any waiver of benefits under such agreements or arrangements furnished in
writing by the Employee to the Company or Embarq Corporation and (ii) the
understanding that in no event shall the Employee be entitled to receive
severance benefits from both the Company and Embarq Corporation with respect to
such business combination).] [ALTERNATIVE PARAGRAPH Applicable to Legacy Embarq
Executives]
 
ARTICLE III
CHANGE OF CONTROL BENEFITS
 
3.1           Terms of Employment after Change of Control.  (a)  This Agreement
shall commence on the Agreement Date and continue in effect through December 31,
2012; provided, however, that, commencing on January 1, 2013 and each January 1
thereafter, the term of this Agreement shall automatically be extended for one
additional year unless, not later than June 30 of the preceding year, the
Company or the Employee shall have given written notice that it does not wish to
extend this Agreement; provided, further, that, notwithstanding any such
non-extension notice by the Company, if a Change of Control of the Company shall
have occurred during the original or extended term of this Agreement, this
Agreement shall continue in effect through the 18-month anniversary of the
Change of Control, subject to any earlier termination of the Employee’s status
as an employee pursuant to this Agreement; provided, further, that in no event
shall any termination of this Agreement result in any forfeiture of rights that
accrued prior to the date of termination.
 
(b)           During the Employment Term, the Company hereby agrees to continue
the Employee in its employ, subject to the terms and conditions of this
Agreement.  During the Employment Term, (i) the Employee’s position (including
status, offices, titles and reporting requirements), authority, duties and
responsibilities shall be at least commensurate in all material respects with
the most significant of those held, exercised and assigned at any time during
the 180-day period immediately preceding the Change of Control and (ii) the
Employee’s services shall be performed during normal business hours at the
location of the Company’s principal executive office at the time of the Change
of Control, or the office or location where the Employee was employed
immediately preceding the Change of Control or any relocation of any such site
to a location that is not more than 50 miles from its location at the time of
the Change of Control.  The Employee’s position, authority, duties and
responsibilities after a Change of Control shall not be considered commensurate
in all material respects with the Employee’s position, authority, duties and
responsibilities prior to a Change of Control unless after the Change of Control
the Employee holds an equivalent position with, and exercises substantially
equivalent authority, duties and responsibilities on behalf of, either the
Post-Transaction Company or the Company.
 
3.2           Compensation and Benefits.  During the Employment Term, the
Employee shall be entitled to the following compensation and benefits:
 
(a)           Base Salary.  The Employee shall receive an annual base salary
(“Base Salary”), which shall be paid in at least monthly installments.  The Base
Salary shall initially be equal to 12 times the highest monthly base salary that
was paid or is payable to the Employee, including any base salary which has been
earned but deferred by the Employee, by the Company and its Affiliates with
respect to any month in the 12-month period ending with the month that
immediately precedes the month in which the Change of Control occurs.  During
the Employment Term, the Employee’s Base Salary shall be reviewed at such time
as the Company undertakes a salary review of his peer employees (but at least
annually), and, to the extent that salary increases are granted to his peer
employees of the Company (or have been granted during the immediately preceding
12-month period to his peer employees of any Affiliate of the Company), the
Employee shall be granted a salary increase commensurate with any increase
granted to his peer employees of the Company and its Affiliates.  Any increase
in Base Salary shall not serve to limit or reduce any other obligation to the
Employee under this Agreement.  Base Salary shall not be reduced during the
Employment Term (whether or not any increase in Base Salary occurs) and, if any
increase in Base Salary occurs, the term Base Salary as utilized in this
Agreement shall refer to Base Salary as so increased from time to time.
 
(b)           Annual Bonus.  In addition to Base Salary, the Employee shall be
awarded, for each fiscal year ending during the Employment Term, an annual cash
bonus (the “Bonus”) in an amount at least equal to the average of the annual
bonuses paid to the Employee with respect to the three fiscal years that
immediately precede the year in which the Change of Control occurs under the
Company’s annual bonus plan, or any comparable bonus under a successor plan;
provided, however, that if the Company has never paid an annual bonus for a full
year to the Employee, the Employee shall be awarded a Bonus in an amount at
least equal to the target bonus for which the Employee is eligible for the
fiscal year in which the Change of Control occurs, assuming achievement at the
target level of the objective performance goals established with respect to such
bonus and achievement of 100% of any subjective performance goals or criteria
otherwise applicable with respect to such bonus.  Each such Bonus shall be paid
after the end of the fiscal year and no later than the 15th day of the third
month of the fiscal year next following the fiscal year for which the Bonus is
awarded, unless the Employee shall timely elect to defer the receipt of such
Bonus pursuant to the CenturyLink, Inc. Supplemental Dollars & Sense Plan.  For
purposes of determining the value of any annual bonuses paid to the Employee in
any year preceding the year in which the Change of Control occurs, all cash and
stock bonuses earned by the Employee shall be valued as of the date of the
grant.
 
(c)           Fringe Benefits.  The Employee shall be entitled to fringe
benefits commensurate with those provided to his peer employees of the Company
and its Affiliates, but in no event shall such fringe benefits be less favorable
than the most favorable of those provided by the Company and its Affiliates for
the Employee at any time during the one-year period immediately preceding the
Change of Control or, if more favorable to the Employee, those provided
generally at any time after the Change of Control to his peer employees of the
Company and its Affiliates.
 
(d)           Expenses.  The Employee shall be entitled to receive prompt
reimbursement for all reasonable expenses incurred by the Employee in accordance
with the most favorable agreements, policies, practices and procedures of the
Company and its Affiliates in effect for the Employee at any time during the
one-year period immediately preceding the Change of Control or, if more
favorable to the Employee, as in effect generally at any time thereafter with
respect to his peer employees of the Company and its Affiliates.
 
(e)           Benefit Plans.  (i) The Employee shall be entitled to participate
in all incentive, savings and retirement plans, practices, policies and programs
applicable generally to his peer employees of the Company and its Affiliates,
but in no event shall such plans, practices, policies and programs provide the
Employee with incentive opportunities (measured with respect to both regular and
special incentive opportunities to the extent that any such distinction is
applicable), savings opportunities and retirement benefit opportunities, in each
case, less favorable than the most favorable of those provided by the Company
and its Affiliates for the Employee under any agreements, plans, practices,
policies and programs as in effect at any time during the one-year period
immediately preceding the Change of Control or, if more favorable to the
Employee, those provided generally at any time after the Change of Control to
his peer employees of the Company and its Affiliates.
 
(ii)           The Employee and his family shall be eligible for participation
in and shall receive all benefits under welfare benefit plans, practices,
policies and programs provided by the Company and its Affiliates (including,
without limitation, medical, prescription drug, dental, disability, salary
continuance, employee life, group life, accidental death and travel accident
insurance plans and programs) to the extent applicable generally to his peer
employees of the Company and its Affiliates, but in no event shall such plans,
practices, policies and programs provide the Employee and his family with
benefits, in each case, less favorable than the most favorable of those
agreements, plans, practices, policies and programs in effect for the Employee
and his family at any time during the one-year period immediately preceding the
Change of Control or, if more favorable to the Employee and his family, those
provided generally at any time after the Change of Control to his peer employees
of the Company and its Affiliates.
 
(iii)           Without limiting the generality of the Company’s obligations
under this subsection (e), the Company shall comply with all of its obligations
under the benefit plans, practices, policies and programs of the Company and its
Affiliates that arise in connection with a Change of Control of the Company,
including without limitation all obligations that require the Company to (A)
fully vest participants under the Company’s qualified or non-qualified
retirement plans and (B) extend the benefits described in Section 3.5.
 
(f)           Office and Support Staff.  The Employee shall be entitled to an
office or offices of a size and with furnishings and other appointments, and to
secretarial and other assistance, commensurate with those provided to his peer
employees of the Company and its Affiliates.
 
(g)           Vacation.  The Employee shall be entitled to paid vacation in
accordance with the most favorable agreements, plans, policies, programs and
practices of the Company and its Affiliates as in effect for the Employee at any
time during the one-year period immediately preceding the Change of Control or,
if more favorable to the Employee, as in effect generally at any time thereafter
with respect to his peer employees of the Company and its Affiliates.
 
(h)           Indemnification.  If, in connection with any agreement related to
a transaction that will result in a Change of Control of the Company, an
undertaking is made to provide the Board with rights to indemnification from the
Company (or from any other party to such agreement), the Employee shall, by
virtue of this Agreement, be entitled to the same rights to indemnification as
are provided to the Board pursuant to such agreement.  Otherwise, the Employee
shall be entitled to indemnification rights on terms no less favorable to the
Employee than those available under any Company indemnification agreements or
the articles of incorporation, bylaws or resolutions of the Company at any time
after the Change of Control to his peer employees of the Company.  Such
indemnification rights shall be with respect to all claims, actions, suits or
proceedings to which the Employee is or is threatened to be made a party that
arise out of or are connected to his services at any time prior to the
termination of his employment, without regard to whether such claims, actions,
suits or proceedings are made, asserted or arise during or after the Employment
Term.
 
(i)           Directors and Officers Insurance.  If, in connection with any
agreement related to a transaction that will result in a Change of Control of
the Company, an undertaking is made to provide the Board with continued coverage
following the Change of Control under one or more directors and officers
liability insurance policies, then the Employee shall, by virtue of this
Agreement, be entitled to the same rights to continued coverage under such
directors and officers liability insurance policies as are provided to the
Board, and the Company shall take any steps necessary to give effect to this
provision.  Otherwise, the Company shall agree to cover the Employee under any
directors and officers liability insurance policies as are provided generally at
any time after the Change of Control to his peer employees of the Company.
 
3.3           Obligations upon Termination after a Change of Control.
 
(a)           Termination by Company for Reasons other than Death, Disability or
Cause or by the Employee for Good Reason.  If, after a Change of Control and
during the Employment Term, the Company or any of its Affiliates terminates the
Employee’s employment, as defined in Treasury Regulations 1.409A-1(h)(1)
(“Separation from Service”), other than for Cause, death or Disability, or the
Employee terminates employment for Good Reason, subject to Section 3.3(d) and
Section 3.6, if applicable:
 
(i)           the Company shall pay to the Employee in a lump sum in cash within
five business days of the date of termination an amount equal to two times the
sum of (i) the amount of Base Salary in effect pursuant to Section 3.2(a) hereof
at the date of termination plus (ii) the average of the annual bonuses paid or
to be paid to the Employee with respect to the immediately preceding three
fiscal years; provided, however, that, if the Employee has in effect a deferral
election with respect to any percentage of the annual bonus which would
otherwise become payable with respect to the fiscal year in which termination
occurs, such lump sum payment shall be reduced by an amount equal to such
percentage times the bonus component of the lump sum payment (which reduction
amount shall be deferred in accordance with such election);
 
(ii)           the Company shall pay to the Employee in a lump sum in cash, as
promptly as practicable but in no case later than the 15th day of the third
month following the end of the fiscal year of the Company in which the
termination occurs, a pro rata performance bonus, the amount of which shall be
determined by multiplying the annual bonus that the Employee would have earned
with respect to the entire fiscal year in which the termination occurs, assuming
that the Employee had served for the entire fiscal year and calculated by the
Company in good faith to exclude the effects of the Change of Control on the
applicable performance metrics used to calculate such bonus (including without
limitation excluding the effects of any non-recurring transaction costs or any
changes in overhead, interest, tax, intercompany or other expenses arising out
of such transaction), by the fraction obtained by dividing the number of days in
such year through the date of termination by 365; provided, however, that, if
the Employee has in effect a deferral election with respect to any percentage of
the annual bonus which would otherwise become payable with respect to the fiscal
year in which termination occurs, such lump sum payment shall be reduced by an
amount equal to such percentage times the lump sum payment (which reduction
amount shall be deferred in accordance with such election); and, further
provided, that if the bonus performance period in effect at the date of
termination is less than a year, then the foregoing paragraph will apply with
respect to such shortened performance period and all references to an annual
period or 365 days shall mean the applicable shortened period or shortened
number of days to the extent the context requires;
 
(iii)           if, at the date of termination, the Company shall not yet have
paid to the Employee (or deferred in accordance with any effective deferral
election by the Employee) an annual bonus with respect to a fully completed
fiscal year, the Company shall pay to the Employee in a lump sum in cash within
five business days of the date of termination but in no case after the 15th day
of the third month following the end of the fiscal year of the Company in which
the termination occurs, an amount determined as follows: (i) if the Board
(acting directly or indirectly through any committee or subcommittee) shall have
already determined the amount of such annual bonus, such amount shall be paid,
and (ii) if the Board shall not have already determined the amount of such
annual bonus, the amount to be paid shall be the greater of the amount provided
under Section 3.2(b) hereof or the annual bonus that the Employee would have
earned with respect to such completed fiscal year, based solely upon the actual
level of achievement of the objective performance goals established with respect
to such bonus and assuming the achievement of 100% of any subjective performance
goals or criteria otherwise applicable with respect to such bonus; provided,
however, that, if the Employee has in effect a deferral election with respect to
any percentage of the annual bonus which would otherwise become payable with
respect to such completed fiscal year, such lump sum payment shall be reduced by
an amount equal to such percentage times the lump sum payment (which reduction
amount shall be deferred in accordance with such election); provided, further,
that any payment under this subsection (iii) (or any payment under any other
provision of this Agreement calculated by reference to prior or target bonus
amounts) shall be payable notwithstanding any provision to the contrary set
forth in any bonus plan or program of the Company;
 
(iv)           for a period of two years following the date of termination of
employment, or such longer period as may be provided by the terms of the
appropriate plan, program, practice or policy (the “Continuation Period”), the
Company shall at its expense continue on behalf of the Employee and his
dependents and beneficiaries the life insurance, disability, medical, dental and
hospitalization benefits (including any benefit under any individual benefit
arrangement that covers medical, dental or hospitalization expenses not
otherwise covered under any general Company plan) provided (x) to the Employee
at any time during the one-year period prior to the Change in Control or at any
time thereafter or (y) to other similarly-situated employees who continue in the
employ of the Company or its Affiliates during the Continuation Period.  If the
Employee is a Specified Employee governed by Section 3.3(d), to the extent that
any benefits provided to the Employee under this Section 3.3(a)(iv) are taxable
to the Employee, then, with the exception of medical insurance benefits, the
value of the aggregate amount of such taxable benefits provided to the Employee
pursuant to this Section 3.3(a)(iv) during the six-month period following the
date of termination shall be limited to the amount specified by Code
Section 402(g)(1)(B) for the year in which the termination occurred.  The
Employee shall pay the cost of any benefits that exceed the amount specified in
the previous sentence during the six-month period following the date of
termination, and shall be reimbursed in full by the Company during the seventh
month after the date of termination.  The coverage and benefits (including
deductibles and costs) provided in this Section 3.3(a)(iv) during the
Continuation Period shall be no less favorable to the Employee and his
dependents and beneficiaries than the most favorable of such coverages and
benefits during any of the periods referred to in clauses (x) or (y) above;
provided, however, in the event of the Disability of the Employee during the
Continuation Period, disability benefits shall, to the maximum extent possible,
not be paid for the Continuation Period but shall instead commence immediately
following the end of the Continuation Period.  The Company’s obligation
hereunder with respect to the foregoing benefits shall be limited to the extent
that the Employee obtains any such benefits pursuant to a subsequent employer’s
benefit plans, in which case the Company may reduce the coverage of any benefits
it is required to provide the Employee hereunder as long as the aggregate
coverages and benefits of the combined benefit plans is no less favorable to the
Employee than the coverages and benefits required to be provided hereunder.  At
the end of the Continuation Period, the Employee shall have assigned to him, at
no cost and with no apportionment of prepaid premiums, any assignable insurance
owned by the Company that relates specifically to the Employee unless such
assignment is inconsistent with the terms of any split dollar arrangement with
the Employee.  The Employee will be eligible for coverage under the Consolidated
Omnibus Budget Reconciliation Act at the end of the Continuation Period or
earlier cessation of the Company’s obligation under the foregoing provisions of
this Section 3.3(a)(iv) (or, if the Employee shall not be so eligible for any
reason, the Company will provide equivalent coverage);
 
(v)           the Company at its cost shall provide to the Employee outplacement
assistance by a reputable firm specializing in such services for the period
beginning with the termination of employment and ending one year later; and
 
(vi)           the Company shall discharge its obligations under all other
applicable sections of this Article III, including Sections 3.4, 3.5, 3.6 and
3.7.
 
To the extent that the amounts payable under Section 3.3(a)(iv), Section
3.3(a)(v), or Section 3.7 are deemed to be reimbursements and other separation
payments under Treasury Regulations Section 1.409A-1(b)(9)(v), they shall not be
deemed to provide for the deferral of compensation governed by Code
Section 409A.  If they do constitute deferral of compensation governed by Code
Section 409A, they shall be deemed to be reimbursements or in-kind benefits
governed by Treasury Regulations Section 1.409A-3(i)(1)(iv).  If the previous
sentence applies, (i) the amount of expenses eligible for reimbursement or
in-kind benefits provided during the Employee’s taxable year shall not affect
the expenses eligible for reimbursement or in-kind benefits in any other taxable
year, (ii) the reimbursement of an eligible expense must be made on or before
the last day of the Employee's taxable year following the taxable year in which
the expense was incurred and (iii) the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit.
 
The payments and benefits provided in this Section 3.3(a) and under all of the
Company’s employee benefit and compensation plans shall be without regard to any
plan amendment made after any Change of Control that adversely affects in any
manner the computation of payments and benefits due the Employee under such plan
or the time or manner of payment of such payments and benefits, excluding plan
amendments that the Company is required by law to implement.  After a Change of
Control no discretionary power of the Board or any committee thereof shall be
used in a way (and no ambiguity in any such plan shall be construed in a way)
which adversely affects in any manner any right or benefit of the Employee under
any such plan.
 
(b)           Death; Disability; Termination for Cause; or Voluntary
Termination.  If, after a Change of Control and during the Employment Term, the
Employee’s status as an employee is terminated (i) by reason of the Employee’s
death or Disability, (ii) by the Company for Cause or (iii) voluntarily by the
Employee other than for Good Reason, this Agreement shall terminate without
further obligation to the Employee or the Employee’s legal representatives
(other than the timely payment or provision of those already accrued to the
Employee, imposed by law or imposed pursuant to employee benefit or compensation
plans, programs, practices, policies or agreements maintained by the Company or
its Affiliates).
 
(c)           Notice of Termination.  Any termination by the Company for Cause
or by reason of the Employee’s Disability, or by the Employee for Good Reason,
shall be communicated by a Notice of Termination to the other party given in
accordance with Section 5.2 of this Agreement.  For purposes of this Agreement,
a “Notice of Termination” means a written notice which (i) indicates the
specific termination provision in this Agreement relied upon, (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Employee’s employment under the
provision so indicated and (iii) if the effective date of the termination is
other than the date of receipt of such notice, specifies the termination date
(which date shall be not more than 30 days after the giving of such notice),
provided that the effective date for any termination by reason of the Employee’s
Disability shall be the 30th day after the giving of such notice, unless prior
to such 30th day the Employee shall have resumed the full-time performance of
his duties.  The failure by the Employee or the Company to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
Cause, Disability or Good Reason shall not waive any right of the Employee or
the Company, respectively, hereunder or preclude the Employee or the Company,
respectively, from asserting such fact or circumstance in enforcing the
Employee’s or the Company’s rights hereunder.
 
(d)           Six-Month Delay for Specified Employees.  Notwithstanding any
other provision hereof, payments hereunder which constitute deferred
compensation under Code Section 409A and the Treasury Regulations thereunder and
which are not exempt from coverage by Code Section 409A and the Treasury
Regulations thereunder shall commence, if Employee is then a Specified Employee
and payment is triggered by his Separation from Service, on the first day of the
seventh month following the date of the Specified Employee’s Separation from
Service, or, if earlier, the date of death of the Specified Employee.  On the
first day of such seventh month or on the first day of the month following the
earlier death of the Specified Employee, the Specified Employee or his estate or
spouse, as the case may be, shall be paid in a lump sum the amount that the
Specified Employee would have been paid hereunder over the preceding six months
(or, if earlier, the months preceding the date of death) but for the fact that
he was a Specified Employee.  Nevertheless, for all other purposes of this
Agreement, the payments shall be deemed to have commenced on the date they would
have had the Employee not been a Specified Employee, and payment of any
remaining benefits shall be made as otherwise scheduled hereunder.
 
3.4           Accrued Obligations and Other Benefits.  It is the intent of this
Agreement that upon termination of employment for any reason following a Change
of Control the Employee or his legal representatives be entitled to receive
promptly, and in addition to any other benefits specifically provided, (a) the
Employee’s Base Salary through the date of termination to the extent not
theretofore paid, (b) any accrued vacation pay, to the extent not theretofore
paid, and (c) any other amounts or benefits required to be paid or provided or
which the Employee or his legal representatives are entitled to receive under
any plan, program, policy, practice or agreement of the Company.
 
3.5           Stock Options and Other Incentives.  The foregoing benefits
provided for in this Article III are intended to be in addition to the value or
benefit of any stock options, restricted stock, restricted stock units,
performance shares or similar awards, the exercisability, vesting or payment of
which is accelerated or otherwise enhanced upon a Change of Control pursuant to
the terms of any stock option, incentive or other similar plan or agreement
heretofore or hereafter adopted by the Company or the Post-Transaction Company.
 
3.6           Conditional Payment Reductions.
 
(a)           Notwithstanding any other contrary provisions in any plan, program
or policy of the Company, if all or any portion of the benefits payable under
this Agreement, either alone or together with other payments and benefits that
the Employee receives or is entitled to receive from the Company, would
constitute a “parachute payment” within the meaning of Section 280G of the Code,
the Company shall reduce the Employee’s payments and benefits payable under this
Agreement to the extent necessary so that no portion thereof shall be subject to
the excise tax imposed by Section 4999 of the Code, but only if, by reason of
such reduction, the net after-tax benefit shall exceed the net after-tax benefit
if such reduction were not made.  “Net after-tax benefit” for these purposes
shall mean (i) the sum of the total amount payable to Employee under the
Agreement, plus all other payments and benefits which Employee receives or is
then entitled to receive from the Company that, alone or in combination with the
payments and benefits payable under the Agreement, would constitute a “parachute
payment” within the meaning of Section 280G of the Code (each such benefit
hereinafter referred to as an “Additional Parachute Payment”), less (ii) the
amount of federal income taxes payable with respect to the foregoing calculated
at the maximum marginal income tax rate for each year in which the foregoing
shall be paid to the Employee (based upon the rate in effect for such year as
set forth in the Code at the time of the payment under the Agreement), less
(iii) the amount of excise taxes imposed with respect to the payments and
benefits described in (i) above by Section 4999 of the Code.  The parachute
payments reduced under this section shall be those that the Employee determines
provide the Employee the best economic benefit and, to the extent any parachute
payments are economically equivalent with each other, each shall be reduced pro
rata; provided, however, that the Employee may elect to have the non-cash
payments and benefits due the Employee reduced or eliminated prior to any
reduction of the cash payments due under this Agreement.
 
(b)           All determinations required to be made under this Section 3.6
shall be made by the accounting firm that was the Company’s independent auditor
prior to the Change of Control or any other third party mutually acceptable to
the Employee and the Company (the “Accounting Firm”).  The Accounting Firm shall
provide detailed supporting calculations both to the Company and the
Employee.  All fees and expenses of the Accounting Firm shall be borne solely by
the Company.  Absent manifest error, any determination by the Accounting Firm
shall be binding upon the Company and the Employee.
 
(c)           For purposes of determining whether and the extent to which any
payments would constitute a “parachute payment” (i) no portion of any payments
or benefits that the Employee shall have waived at such time and in such manner
as not to constitute a “payment” within the meaning of section 280G(b) of the
Code shall be taken into account, (ii) no portion of the payments shall be taken
into account which, in the opinion of tax counsel (“Tax Counsel”) reasonably
acceptable to the Employee and selected by the Accounting Firm, does not
constitute a “parachute payment” within the meaning of section 280G(b)(2) of the
Code (including by reason of section 280G(b)(4)(A) of the Code) and, in
calculating the excise tax, no portion of such payments shall be taken into
account which, in the opinion of Tax Counsel, constitutes reasonable
compensation for services actually rendered, within the meaning of section
280G(b)(4)(B) of the Code, in excess of the “base amount” (within the meaning
set forth in section 280G(b)(3) of the Code) allocable to such reasonable
compensation, and (iii) the value of any non-cash benefit or any deferred
payment or benefit included in the payments shall be determined by the
Accounting Firm in accordance with the principles of sections 280G(d)(3) and (4)
of the Code.
 
3.7           Legal Fees.  The Company agrees to reimburse the Employee for all
legal fees and other expenses which the Employee may reasonably incur as a
result of any contest by the Company or the Post-Transaction Company of the
validity or enforceability of, or liability under, any provision of this
Agreement, but only if, when and to the extent the Employee prevails with
respect to such contest.
 
3.8           Set-Off; Mitigation.  After a Change of Control, the obligations
of the Company and its Affiliates to make the payments provided for in this
Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which the Company or its Affiliates may have against the Employee or
others, other than as expressly provided to the contrary in Section 3.3(a)(iv),
Section 3.10 or Section 4.3.  It is the intent of this Agreement that in no
event shall the Employee be obligated to seek other employment or take any other
action to mitigate the amounts or benefits payable to the Employee under any of
the provisions of this Agreement.
 
3.9           Certain Pre-Change-of-Control Terminations.  Notwithstanding any
other provision of this Agreement, the Employee’s employment shall be deemed to
have been terminated following a Change of Control by the Company without Cause
(and the Employee shall be entitled to receive all payments and benefits
associated therewith) if the Employee’s employment is terminated by the Company
or any of its Affiliates without Cause prior to a Change of Control (whether or
not a Change of Control actually occurs) and such termination (i) was at the
request or direction of a third party who has taken steps designed to effect a
Change of Control or otherwise arose in connection with or in anticipation of a
Change of Control or (ii) occurred after discussions with a third party
regarding a possible Change of Control transaction commenced and such
discussions produced (whether before or after such termination) either a
preliminary or definitive agreement with respect to such a transaction or a
public announcement of the pending transaction (whether or not a Change of
Control actually occurs.
 
3.10         Other Severance Plans.  If the Employee becomes entitled to receive
severance benefits under this Article III, the Company shall not be required to
pay the Employee any additional severance payment under any other severance or
salary continuation policy, plan, agreement or arrangement maintained by the
Company or its Affiliates unless such other policy, plan, agreement or
arrangement expressly provides to the contrary.
 
 
ARTICLE IV
NONDISCLOSURE, NONCOMPETITION AND NONSOLICITATION
 
4.1           Nondisclosure of Confidential Information.  The Employee
acknowledges and agrees that in the course of the Employee’s employment the
Employee has been in a position to have access to and develop Confidential
Information, and will continue to be in position to receive and develop
Confidential Information during the Employee’s tenure as an employee of the
Company or any of its Affiliates.  As long as the Employee is an employee of the
Company or any of its Affiliates, the Employee shall hold in a fiduciary
capacity for the benefit of the Company all Confidential Information which the
Employee obtained during the Employee’s employment (whether prior to or after
the Agreement Date) and shall use such Confidential Information solely in the
good faith performance of his duties for the Company and its Affiliates.  If the
employment of the Employee is terminated for any reason, then, commencing with
the termination date and continuing until the fifth anniversary of such date,
the Employee shall (a) not communicate, divulge or make available to any Person
(other than the Company and its Affiliates) any such Confidential Information,
except with the prior written consent of the Company or as may be required by
law or legal process, and (b) deliver promptly to the Company upon its written
request any Confidential Information in his possession, including any duplicates
thereof and any notes or other records the Employee has prepared with respect
thereto, provided that Employee need not deliver to the Company, and may retain,
one copy of any personal diaries, calendars, or personal notes of
correspondence.  If the provisions of any applicable law or the order of any
court would require the Employee to disclose or otherwise make available any
Confidential Information to a governmental authority or to any other third
party, the Employee shall give the Company, unless it is unlawful to do so,
prompt prior written notice of such required disclosure and an opportunity to
contest the requirement of such disclosure or apply for a protective order with
respect to such Confidential Information by appropriate proceedings.
 
4.2           Noncompetition; Nonsolicitation; Nondisparagement.  (a)  The
Employee agrees that, during the term of this Agreement and for a period
following the termination date of two years if the Employee’s employment is
terminated by the Company for Cause or by the Employee without Good Reason or
one year if the Employee’s employment is terminated for any other reason, the
Employee will not, directly or indirectly, in any capacity whatsoever, either on
the Employee’s own behalf or on behalf of any other Person with whom the
Employee may be employed or otherwise associated:
 
(i)           engage or invest in, own, manage, operate, finance, control,
acquire an interest in, be employed by, render services to, act as an agent on
behalf of, or otherwise in any way participate in, associate with or allow his
skill, knowledge, experience or reputation to be used by (whether as a
proprietor, partner, stockholder, member, director, officer, employee, joint
venturer, investor, consultant, agent, sales representative, broker or other
participant) any Person engaged in or planning to become engaged in the Business
within any of the jurisdictions listed on Appendix A attached hereto; provided,
however, that the Employee may own passive investments in not more than 1% of
the outstanding securities of any Person engaged in such Business (but without
otherwise participating in such similar business) if such securities are
registered under Section 12 of the Securities Exchange Act of 1934, as amended;
 
(ii)           contact any customer of the Company or its Affiliates to solicit,
divert or entice away the business of such customer, or otherwise disrupt the
relationship between such customer and the Company or its Affiliates;
 
(iii)           solicit, induce, influence or attempt to influence any supplier,
lessor, lessee, licensor, partner, joint venturer, potential acquiree or any
other person who has a business relationship with the Company or its Affiliates,
or who on the termination date is engaged in discussions or negotiations to
enter into a business relationship with the Company or its Affiliates, to
discontinue, reduce or limit the extent of such relationship with the Company or
any of its Affiliates;
 
(iv)           make contact with any employee of the Company or its Affiliates
for the purpose of soliciting such employee for hire, whether as an employee,
independent contractor, consultant or otherwise, or otherwise disrupting such
employee’s relationship with the Company or its Affiliates; or
 
(v)           make any statement or disclose any information to any customers,
suppliers, lenders, lessors, licensees, other employees of the Company or its
Affiliates or others that is defamatory or derogatory with respect to the
business, operations, management or other employees of the Company or its
Affiliates, or take any other action (excluding making truthful, non-defamatory
statements in good faith that do not violate any other provision of this
Agreement) that could reasonably be expected to injure the Company in its
business relationships with any of the foregoing parties or result in any other
detrimental effect on the Company or its Affiliates.
 
(b)           The Employee agrees that: (i) the covenants and agreements set
forth in this Article IV are reasonable both in scope of geographical area and
duration, (ii) the Company would not have entered into this Agreement but for
such covenants of the Employee, (iii) such covenants have been made as a result
of arm-length bargaining in order to induce the Company to enter into this
Agreement, and (iv) such covenants and agreements are reasonable and necessary
for the protection of the Confidential Information, assets, goodwill and
business of the Company.  To the extent permitted by applicable law, the
Employee covenants and agrees not to institute, maintain, prosecute or in any
way aid in the institution, maintenance or prosecution of any lawsuit, action,
claim, arbitration or other proceeding against the Company or any of its
Affiliates with respect to the enforceability of the covenants contained in this
Article IV and the Employee hereby irrevocably waives all defenses otherwise
available to the Employee with respect to the strict enforcement of such
covenants and agreements by the Company.
 
4.3           Injunctive Relief; Forfeiture of Future Payments and Benefits;
Other Remedies.  The Employee acknowledges that a breach by the Employee of
Sections 4.1 or 4.2 herein would cause immediate and irreparable harm to the
Company for which an adequate monetary remedy does not exist; hence, the
Employee agrees that, in the event of a breach or threatened breach by the
Employee of the provisions of Sections 4.1 or 4.2 herein during or after the
effective date of the Employee’s termination, the Company shall be entitled to
injunctive relief restraining the Employee from such violation without the
necessity of proof of actual damage or the posting of any bond, except as
required by non-waivable, applicable law.  Nothing herein, however, shall be
construed as prohibiting the Company from pursuing any other remedy at law or in
equity to which the Company may be entitled under applicable law in the event of
a breach or threatened breach of this Agreement by the Employee, including
without limitation the recovery of damages, costs or expenses, such as
reasonable attorneys’ fees, incurred by the Company as a result of any such
breach or threatened breach.  In addition to the foregoing remedies, the Company
shall have the right upon the occurrence of any breach of any nondisclosure,
noncompetition or nonsolicitation covenant contained in this Article IV, to
cancel any unpaid severance payments, salary, bonus, commissions or
reimbursements otherwise outstanding at the termination date, including the
suspension, reduction or elimination of payments and benefits under Article
III.  The Employee acknowledges that any such suspension, reduction or
elimination of payments would not constitute, and should not be characterized
as, liquidated damages.
 
4.4           Governing Law of this Article IV; Consent to Jurisdiction.  Any
dispute regarding the reasonableness of the covenants and agreements set forth
in this Article IV or the territorial scope or duration thereof or the remedies
available to the Company upon any breach of such covenants and agreements, shall
be governed by and interpreted in accordance with the laws of the State of
Louisiana.  The parties agree that it is their mutual intent that the provisions
of this Agreement be enforced to the fullest extent permitted under applicable
law, whether now or hereafter in effect, and, to the extent permitted by
applicable law, the parties waive any provision of applicable law that would
render any provision of Article IV invalid or unenforceable.
 
ARTICLE V
MISCELLANEOUS
 
5.1           Binding Effect; Successors.
 
(a)           This Agreement shall be binding upon and inure to the benefit of
the Company and its successors or assigns, but the Company may assign this
Agreement only (i) to an Affiliate or (ii) pursuant to a merger or consolidation
in which the Company is not the continuing entity, or the sale or liquidation of
all or substantially all of the assets of the Company, provided that the
assignee or transferee is the successor to all or substantially all of the
assets of the Company and such assignee or transferee assumes the liabilities,
obligations and duties of the Company under this Agreement, either contractually
on the terms specified below or as a matter of law.
 
(b)           This Agreement is personal to the Employee and shall not be
assignable by the Employee without the consent of the Company (there being no
obligation to give such consent) other than such rights or benefits as are
transferred by will or the laws of descent and distribution, which shall inure
to the benefit of the Employee’s legal representatives.
 
(c)           The Company shall require any successor to or assignee of (whether
direct or indirect, by purchase, share exchange, merger, consolidation or
otherwise) all or substantially all of the assets or businesses of the Company
(i) to assume unconditionally and expressly this Agreement and (ii) to agree to
perform or to cause to be performed all of the obligations under this Agreement
in the same manner and to the same extent as would have been required of the
Company had no assignment or succession occurred.
 
(d)           The Company shall also require all entities that control or that
after the transaction will control (directly or indirectly) the Company or any
such successor or assignee to agree to cause to be performed all of the
obligations under this Agreement.
 
(e)           The obligations of the Company and the Employee which by their
nature may require either partial or total performance after the expiration of
the term of the Agreement shall survive such expiration.
 
5.2           Notices.  All notices hereunder must be in writing and shall be
deemed to have been given upon receipt of delivery by: (a) hand (against a
receipt therefor), (b) certified or registered mail, postage prepaid, return
receipt requested, (c) a nationally recognized overnight courier service or (d)
telecopy transmission with confirmation of delivery.  All such notices must be
addressed as follows:
 


If to the Company, to:
 
CenturyLink, Inc.
100 CenturyLink Drive
Monroe, Louisiana 71203
Attn:  General Counsel
 
If to the Employee, to:
 
{Insert name and address}
 
or such other address as to which any party hereto may have notified the other
in writing.
 
5.3           Governing Law.  This Agreement shall be construed and enforced in
accordance with and governed by the internal laws of the State of Louisiana
without regard to principles of conflict of laws.
 
5.4           Withholding.  The Employee agrees that the Company has the right
to withhold, from the amounts payable pursuant to this Agreement, all amounts
required to be withheld under applicable income or employment tax laws, or as
otherwise stated in documents granting rights that are affected by this
Agreement.
 
5.5           Amendment and Compliance with Law.  No provision of this Agreement
may be modified or amended except by an instrument in writing signed by both
parties.  Notwithstanding any other provision of this Agreement, it is the
intention of the parties to this Agreement that no payment or entitlement
pursuant to this Agreement will give rise to any adverse tax consequences to the
Employee under Code Section 409A and Treasury Regulations and other interpretive
guidance issued thereunder, including those issued after the date hereof
(collectively, “Section 409A”). This Agreement and any amendments hereto shall
be interpreted and administered to that end and (i) to the maximum extent
permitted by law, no effect shall be given to any provision herein, any
amendment hereto or any action taken hereunder in a manner that reasonably could
be expected to give rise to adverse tax consequences under Section 409A and (ii)
the parties shall take any corrective action reasonably within their control
that are necessary to avoid such adverse tax consequences.
 
5.6           Severability.  If any term or provision of this Agreement, or the
application thereof to any person or circumstance, shall at any time or to any
extent be invalid, illegal or unenforceable in any respect as written, the
Employee and the Company intend for any court construing this Agreement to
modify or limit such provision so as to render it valid and enforceable to the
fullest extent allowed by law.  Any such provision that is not susceptible of
such reformation shall be ignored so as to not affect any other term or
provision hereof, and the remainder of this Agreement, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid, illegal or unenforceable, shall not be affected thereby and
shall be valid and enforced to the fullest extent permitted by law.
 
5.7           Waiver of Breach.  Except as expressly provided herein to the
contrary, the failure by any party to enforce any of its rights hereunder shall
not be deemed to be a waiver of such rights, unless such waiver is an express
written waiver.  The waiver by either party of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
thereof.
 
5.8           Remedies Not Exclusive.  No remedy specified herein shall be
deemed to be such party’s exclusive remedy, and accordingly, in addition to all
of the rights and remedies provided for in this Agreement, the parties shall
have all other rights and remedies provided to them by applicable law, rule or
regulation, including without limitation the right to claim interest with
respect to any payment not timely made hereunder.
 
5.9           Company’s Reservation of Rights.  The Employee acknowledges and
understands that (i) the Employee is employed at will by either the Company or
one of its Affiliates (the “Employer”), (ii) the Employee serves at the pleasure
of the board of directors of the Employer, and (iii) the Employer has the right
at any time to terminate the Employee’s status as an employee, or to change or
diminish his status during the Employment Term, subject to the rights of the
Employee to claim the benefits conferred by this Agreement.  Notwithstanding any
other provisions of this Agreement to the contrary, this Agreement shall not
entitle the Employee or his legal representatives to any severance or other
benefits of any kind prior to a Change of Control or to any such benefits if
Employee is not employed by the Company or one of its Affiliates on the date of
a Change of Control, except in each case for those rights afforded under
Section 3.9.
 
5.10           Non-exclusivity of Rights.  Subject to Section 5.9, nothing in
this Agreement shall prevent or limit the Employee’s continuing or future
participation in any plan, program, policy or practice provided by the Company
or any of its Affiliates and for which the Employee may qualify, nor shall
anything herein limit or otherwise restrict such rights as the Employee may have
under any contract or agreement with the Company or any of its Affiliates.
 
5.11           Demand for Benefits.  Unless otherwise provided herein, the
payment or payments due hereunder shall be paid to the Employee without the need
for demand, and to a beneficiary upon the receipt of the beneficiary’s address
and social security number.  In all such cases, the Employee or beneficiary
shall provide all required tax withholding information or forms upon the
Company’s request.  Nevertheless, the Employee or a Person claiming to be a
beneficiary who claims entitlement to a benefit can file a claim for benefits
hereunder with the Company.  Unless otherwise provided herein, the Company shall
accept or reject the claim within ten business days of its receipt.  If the
claim is denied, the Company shall give the reason for denial in a written
notice that refers to the provision of this Agreement that forms the basis of
the denial.  If any additional information or material is necessary to perfect
the claim, the Company will identify these items in writing and explain why such
additional information is necessary.
 
5.12           Authority.  The Company represents and warrants that (i) its
execution and delivery of this Agreement has been duly authorized by the Board
and (ii) no other corporate proceedings are necessary to authorize the Company’s
execution, delivery and performance of  this Agreement.
 
5.13           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.
 
5.14           Interpretation.  Any reference to any section of the Code or the
Treasury Regulations shall be deemed to also refer to any successor provisions
thereto.
 
5.15           The Employee’s Acknowledgment.  The Employee represents to the
Company that he has read and understands, and agrees to be bound by, each of the
terms of this Agreement, including Article IV.
 
IN WITNESS WHEREOF, the Company and the Employee have caused this Change of
Control Agreement to be executed as of the Agreement Date.
 
 

 
CenturyLink, Inc.
     
By: ____________________________
 
     Glen F. Post, III
 
     President and Chief Executive Officer
         
EMPLOYEE:
 
 
_____________________________
                     {insert name}

 
 
 
 
 
 
 
 
 
Appendix A
 
PROHIBITED TERRITORIES
 


 
1.
The following parishes in the state of Louisiana:



Acadia
Madison
Allen
Morehouse
Ascension
Natchitoches
Assumption
Orleans
Avoyelles
Ouachita
Beauregard
Plaquemines
Bienville
Pointe Coupee
Bossier
Rapides
Caddo
Red River
Calcasieu
Richland
Caldwell
Sabine
Cameron
St. Bernard
Catahoula
St. Charles
Claiborne
St. Helena
Concordia
St. James
DeSoto
St. John the Baptist
East Baton Rouge
St. Landry
East Carroll
St. Martin
East Feliciana
St. Mary
Evangeline
St. Tammany
Franklin
Tangipahoa
Grant
Tensas
Iberia
Terrebonne
Iberville
Union
Jackson
Vermillion
Jefferson
Vernon
Jefferson Davis
Washington
Lafayette
Webster
Lafourche
West Baton Rouge
LaSalle
West Carroll
Lincoln
West Feliciana
Livingston
Winn

 
 
2.
Each other state and each foreign country in which, as of the applicable date,
the Company or any of its Affiliates is licensed to provide communications
services or to own and operate facilities providing such services.

 